Citation Nr: 0920692	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  07-27 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for right long finger 
fracture residuals, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to 
October 1956. 

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from an August 2006 
rating decision of the VA Regional Office (RO) in North 
Little Rock, Arkansas that denied an increased rating for 
fracture residuals of the right long finger.

The Veteran was afforded a videoconference personal hearing 
in April 2009 before the undersigned Veteran's Law Judge 
sitting at Washington, DC.  The transcript is of record.

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Veteran asserts that the symptoms associated with his 
service-connected right long finger are more severely 
disabling than reflected by the currently assigned disability 
evaluation and warrant a higher rating.  In correspondence 
dated in October 2008, he avers that the "finger has now 
become useless to me".  Testimony was presented on personal 
hearing in April 2009 to the effect that the finger had 
developed arthritis and was deformed.  The appellant 
testified that the activities of daily living had been 
circumscribed by right long finger disability, and that he 
could not drive a long time without the right hand becoming 
numb, had diminished grasp and grip strength, constant 
radiating pain, and occasional swelling.  He related that he 
had had to give up hobbies in which he used the dominant 
right hand, and found it more difficult to write.  He stated 
that pain associated with the right long finger woke him at 
night.  The record reflects that he has not had a VA 
examination in this regard since July 2006.

The United States Court of Appeals for Veterans Claims 
(Court) has held that when the available evidence is too old 
to adequately evaluate the current state of the condition, VA 
must provide a new examination. See Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  Under the circumstances, the Board 
finds that a current VA examination should be scheduled to 
determine the current extent of symptomatology associated 
with the service-connected right long finger fracture 
residuals. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) 
(a veteran is entitled to a new examination after a two-year 
period between the last VA examination and the veteran's 
contention that the pertinent disability has increased in 
severity); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle.  

Additionally, the Veteran indicated in correspondence dated 
in October 2008 that he had most recently received treatment 
for service-connected right long finger disability at the 
Memphis, Tennessee VA that same month.  This clinical report 
is not of record.  The Board observes that the appellant has 
made several statements in the claims folder that he only 
receives treatment at the Memphis VA facility.  It is shown 
that the most recent VA outpatient records date through 
September 19, 2007.  As VA has notice of the potential 
existence of additional VA records, they must be retrieved 
and associated with the other evidence already on file. See 
Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. 
Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Therefore, VA records dating from September 
20, 2007 should be requested and associated with the claims 
file.

Accordingly, the case is REMANDED for the following actions:

1.  VA outpatient records dating 
from September 20, 2007 should be 
retrieved and associated with the 
claims folder.  

2.  The veteran should be scheduled 
for a VA examination to assess the 
severity of his service-connected 
right long finger fracture 
residuals.  The claims folder and a 
copy of this remand should be 
provided to the examiner in 
connection with the examination.  
The examiner should review the 
claims folder, and indicate whether 
or not it was reviewed.  All 
indicated tests and studies should 
be conducted and clinical findings 
should be reported in detail.  The 
examination report should reflect 
consideration of the veteran's 
documented medical history, current 
complaints, and other assertions, 
etc.

In a comprehensive narrative 
format, the examiner should 
indicate whether there is objective 
evidence of pain on motion, 
weakness, excess fatigability, 
and/or incoordination associated 
with the service-connected right 
long finger.  In addition, the 
examiner should indicate whether, 
and to what extent, the veteran 
experiences functional loss due to 
pain and/or any of the other 
symptoms noted above during flare-
ups and/or with repeated use.  The 
examiner should express functional 
loss in terms of additional degrees 
of limitation of motion beyond that 
clinically shown.

All examination findings should be 
set forth in a narrative report. 

3.  The veteran must be given 
adequate notice of the 
examination, to include advising 
him of the consequences of failure 
to report under 38 C.F.R. § 3.655 
(2008).

4.  The RO should ensure that the 
medical report requested above 
complies with this remand, 
especially with respect to the 
instructions to provide the 
required clinical findings.  If 
the report is insufficient, or if 
a requested action is not taken or 
is deficient, it should be 
returned to the examiner for 
correction. See Stegall v. West, 
11 Vet. App. 268 (1998).

5.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issue.  If the benefit is not 
granted, the veteran and his 
representative should be furnished 
a supplemental statement of the 
case and afforded an opportunity 
to respond before the record is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


